DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 04/15/2020. The applicant does not submit an Information Disclosure Statement. The applicant claims Foreign priority to a Chinese application dated 03/12/2020. The applicant does not claim Domestic priority.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract concept of evaluation or observation without significantly more. The claims recite a method for path planning a wave rider. The claims fail the first prong of the 2019 Subject Matter Guidance because the inventive concept of optimal path planning is so broad it may be performed in the mind. This judicial exception is not integrated into a practical application because the claims fail to comply with 101 subject matter guidance example 39. Example 39 guidance shows that a neural network that is trained must claim with specificity what tasks the neural network will be trained to perform. Currently, the claims do not have specificity as to what constitutes optimized path planning or what are off-line and on-line time states. The question is how is data gathered during off-line and how is a path optimized while the system is off-line. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify how the wave glider is controlled to according to the optimal path planning scheme. As of now the, the path is open ended without an ending to a destination or for some other purpose as the claims do not identify what an optimal path constitutes. Therefore, the claims fail the second prong of the 2019 subject matter guidance and are not eligible for patent protection.
Claims 7 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract concept of evaluation or observation without significantly more. The claims recite a system for path planning of a wave glider. The claims fail the first prong of the 2019 Subject Matter Guidance because the inventive concept of optimal path planning is so broad it may be performed in the mind. This judicial exception is not integrated into a practical application because the claims fail to comply with 101 subject matter guidance example 39. Example 39 guidance shows that a neural network that is trained must claim with specificity what tasks the neural network will be trained to perform. Currently, the claims do not have specificity as to what constitutes optimized path planning or what are off-line and on-line time states. The question is how is data gathered during off-line and how is a path optimized while the system is off-line. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify how the wave glider is controlled to according to the optimal path planning scheme. As of now the, the path is open ended without an ending to a destination or for some other purpose as the claims do not identify what an optimal path constitutes. Therefore, the claims fail the second prong of the 2019 subject matter guidance and are not eligible for patent protection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the phrase “optimized path planning” that renders the claim indefinite as there isn’t definitive features that specificity what part of the path planning is optimized and why. The feature is too broad and does not have scope for how a path is improved or why it is improved.
Claims 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the phrase “off-line” that renders the claim indefinite as there isn’t definitively claimed features that specificity what constitutes “off-line” from what. The feature is too broad and does not have scope for when the system is off-line and how is date collected if the system is not connected to a feature that collects data.
Claims 1, 4 – 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the phrase “on-line” that renders the claim indefinite as there isn’t definitively claimed features that specificity what constitutes “on-line” from what. The feature is too broad and does not have scope for when the system is on-line and how is date collected if the system is not connected to a feature that collects data.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666